Citation Nr: 0520360	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972 and from December 1977 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision(s) of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran recently moved, and the 
case was sent to the Anchorage, Alaska, RO, which is 
presently handling the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the service medical records reflects that he was 
see in July 1976 for a laceration of the arm.  It was not 
specified if this injury was for the right or left arm.  The 
injury occurred when he struck a railing.  A tetanus shot was 
administered.  He was seen for right knee pain in December 
1977 and chondromalacia was diagnosed.  Right knee 
chondromalacia was again diagnosed in May 1979, and the 
veteran received a physical profile in June 1979 for this 
condition.  In December 1979, it was noted that the veteran 
had had knee complaints for the past 10 months. 
Chondromalacia was again noted.  At the time of service 
separation examination in June 1980, the veteran reported 
"bone spurs" in the right knee and a sharp pain in the 
right elbow when pressed.  

Post-service records include VA examination in August 1998.  
At that time the veteran reported a 20 year history of knee 
pain and said that his knees locked up during service.  Now, 
he had knee aches and effusions.  X-ray, however, was 
negative.  He also reported intermittent right elbow pain.  
The examiner noted "? bone chip."  

In December 1998, the veteran was seen after falling on his 
knee.  Bursitis of the knee was assessed.  X-ray of the right 
elbow in early 1999 showed no abnormality except for a mild 
bursitis of the elbow characterized by a soft tissue 
calcification in the posterior olecranon process.  

VA orthopedic examination report from August 1999 reflects 
that the veteran again gave a history of initially 
experiencing right knee problems during service.  Following 
examination, right knee sprain was assessed.  The veteran 
also described an in-service cut to the right elbow.  Since 
that time, he occasionally had elbow pain usually associated 
with doing a lot of work with his arms or when he bumped his 
elbow.  He had a 1.5 cm well healed scar on the external 
surface of the elbow.  Examination was essentially normal, 
but the final diagnoses included right elbow bursitis.  A 
private record dated in February 2002 shows that the veteran 
was issued a right knee brace for patellar support.  

While there is a relatively long period of time between in-
service treatment for right knee and elbow complaints and 
post-service problems, no VA examiner has specifically 
addressed the veteran's assertion that his current right knee 
and elbow 
conditions are of service origin.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The veteran should be afforded a VA 
orthopedic examination.  Send the claims 
folder to the examiner for review.  Ask 
the examiner to state in the report if 
the claims folder was reviewed.  A 
complete history of the claimed disorders 
should be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right knee and 
right elbow disorders found to be 
present.  The examiner should state 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
currently diagnosed right knee or right 
elbow disorder had its onset during 
active service or is related to any in-
service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
 
2.  Then, readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



